Citation Nr: 0948358	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  During the pendency of this appeal, the 
Veteran was provided diagnoses of depression as well.  As 
such, captioning and evaluating the Veteran's the claim as 
entitlement to service connection for a psychiatric disorder, 
to include PTSD and depression is appropriate.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran contends that he was exposed to stressful events 
in service while serving on the Island of Chodo in Korea.  
Specifically, he alleges that he was bombed and shot at from 
the mainland by the North Koreans.  In February 2006, the 
Veteran submitted a photocopy of a letter dated in October 
1952 that he had written to L.E., his half-brother, while in 
service.  The letter details an alleged attack on the 
Veteran's camp on Chodo Island in which he stated that he was 
bombed and shot at by the "reds" and that he hid in a 
foxhole for approximately one and a half hours while the 
bombing continued.  Along with the letter, the Veteran 
enclosed a copy of an envelope addressed to L.E. in Melvern, 
Kansas.  The date stamp on the envelope is illegible; 
however, the envelope reflects that it was sent via air mail.

Initially, the Board observes that the Veteran's service 
treatment records and service personnel records are not 
obtainable.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt rule to assist the Veteran in 
developing a claim, and to explain its decision when the 
Veteran's medical records are not available.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Based upon its review of the 
Veteran's claims folder, the Board finds that there is a 
further duty to assist the Veteran with his claim herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board observes that the U.S. Army and Joint Services 
Records Research Center (JSRRC) was unable to verify the 
Veteran's alleged stressor, noting "we were unable to 
document a 4676 Air Defense Group/Wing/Squadron listed as an 
Air Force unit."  The Board observes that the Veteran's DD 
214, form of separation, reveals that the Veteran's most 
significant duty assignment was to the 4676th Air Defense 
Group and that he had foreign service for 11 months and 24 
days.  Although the Veteran's DD 214 reflects that his most 
significant duty assignment was to the 4676th Air Defense 
Group, it does not show that he was assigned to that unit 
from August 1952 through October 1952 when his alleged 
stressor occurred.  Accordingly, in further attempt to 
confirm the occurrence of the Veteran's reported stressor, 
the RO should request that JSRRC perform a search to verify 
whether Chodo Island was under attack, including whether 
Chodo Island was bombed or received gunfire, and whether Air 
Force personnel were present on Chodo Island, during the 
period of August 1, 1952 through October 31, 1952.

Thereafter, if the Veteran's stressor is verified, the RO 
should provide the Veteran with a VA examination addressing 
the etiology of his psychiatric disorder, to include PTSD and 
depression.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran 
identify all sources of VA and non-VA 
treatment for his claimed psychiatric 
disorder, to include PTSD and depression, 
since his discharge from active duty 
service.  The RO must then attempt to 
obtain copies of all identified medical 
treatment records.  Regardless of the 
Veteran's response, the RO must obtain all 
of the Veteran's VA treatment records 
since May 2005.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must again attempt to verify 
the Veteran's alleged stressor with JSRRC.  
Specifically, the RO must request that 
JSRRC verify whether Chodo Island was 
under attack, including whether Chodo 
Island was bombed or received gunfire, and 
whether Air Force personnel were present 
on Chodo Island, during the period of 
August 1, 1952 through October 31, 1952.  
If JSRRC is unable to provide the specific 
information requested, they must be asked 
to direct the RO to any additional 
appropriate sources.  All documentation 
received by the RO from JSRRC or other 
sources must be associated with the claims 
file.  The RO must ask JSRRC to discuss in 
its response what the records show with 
regard to the stressors identified by the 
Veteran.

3.  If, and only if, adequate verification 
of stressor(s) is obtained, the Veteran 
must be provided with a VA psychiatric 
examination to ascertain the nature, 
severity, and etiology of any psychiatric 
disorder found, to include PTSD and 
depression.  The entire claims file and a 
copy of this Remand must be made available 
to the examiner prior to this examination.  
All indicated tests must be conducted.  
The RO must inform the examiner that only 
verified stressors of record may be used 
as a basis for a diagnosis of PTSD.  After 
receipt of any test results, and 
completion of a psychiatric evaluation, 
the examiner must provide an opinion as to 
whether any current psychiatric disorder 
found, to include PTSD and depression, is 
related to the Veteran's period of 
military service.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify (1) whether the verified 
stressor of record was sufficient to 
produce PTSD; and (2) whether there is a 
link between the current symptomatology 
and the verified stressor.  If a diagnosis 
of PTSD is not deemed appropriate, the 
examiner must explain this position in 
light of the other findings of PTSD.  The 
examiner must also provide an opinion as 
to whether any other diagnosed psychiatric 
disorder, to include depression, was 
caused or aggravated by the Veteran's 
active duty service, to include any 
verified stressor of record.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must readjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD and depression.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

